Citation Nr: 1145422	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-00 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to November 1968 to include a period of service in the Republic of Vietnam when he is deemed to have participated in combat with the enemy.  He was awarded the Vietnam Campaign Medical, the Vietnam Service Medal and the Purple Heart Medal.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision from the RO.


FINDINGS OF FACT

1.  The Veteran died in June 2008 as the result of what was noted to be advanced kidney cancer; at the time of death, he was service connected for prostate cancer, rated as 100 percent disabling.    

2.  The service-connected prostate cancer, as an active and untreated malignancy, is shown as likely as not to have contributed materially in accelerating the Veteran's demise.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the service-connected prostate cancer contributed materially and substantially in producing the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.

VA regulations implementing VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

To the extent that the action taken hereinbelow is favorable to the appellant, further discussion is required at this time.  


II. Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Moreover, service connection may be granted for certain chronic diseases (i.e., heart disease) if such disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.

In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.

It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).

The Veteran died in June 2008 due to advanced kidney cancer listed as immediate cause of death.  (See Death Certificate).  There was no underlying cause listed.  An autopsy was not performed.

The appellant asserts that the Veteran developed anemia, prostate cancer, renal cell cancer, and sarcomas as a result of his Agent Orange exposure.  (See October 2007 Written Statement).

A written statement from a VA urologist stated that the Veteran had been under his care for prostate cancer and that, "it ha[d] been a medical decision not to pursue treatment of the prostate cancer due to the [Veteran's] current medical condition that [would] not be improving."  In other words, the Veteran would not likely be treated for his prostate cancer.  

In a September 2007 written statement, a VA oncologist stated that the Veteran was diagnosed with advanced renal cell and prostate cancer in 2006.  He stated that renal cell cancer was not listed as one of the illnesses related to military service disability compensation.  He added that sarcomas were listed as Agent Orange linked malignancies and that, since the pathology of the neoplasm showed sarcomatoid D differentiation, it should be service connected.  He further stated that, based on the progressive nature of renal cell cancer, the decision was made to withhold treatment of prostate cancer that would have otherwise required treatment.

Another September 2007 VA treatment record noted that the Veteran had advanced renal cell carcinoma with features of clear cell, chromophobe, papillary carcinoma, and showing sarcomatoid dedifferentiation.  

The Veteran underwent VA examination in December 2007.  The VA examiner was requested to opine as to whether the Veteran's kidney cancer was among the sarcoma type conditions that had been recognized by the law as related to Agent Orange, or if the Veteran's kidney cancer could be established my medical literature as related to Agent Orange exposure.

The VA examiner only obtained the pathology report from his nephrectomy.  She noted that the results were right kidney cell carcinoma with high grade renal cell carcinoma NOS (not otherwise specified), features of clear cell chromophobe papillary carcinoma and showing sarcomatoid D differentiation.  Several of the lymphnodes removed also showed metastasis and sarcomatoid D differentiation.  She stated that the sarcomatoid D differentiation did not "in fact relate kidney cancer to sarcoma" and that, "[i]t only dictate[d] that some of the cells within the specimen had morphology which was similar to sarcoma, but did not suggest that the cancer itself was related to a soft tissue sarcoma."  

The VA examiner did not feel that the pathology report suggested that the kidney cancer was among any of the recognized cancers related to Agent Orange exposure.  She reviewed the literature and noted that, although there were several small reports that kidney cancer might be an Agent Orange related problem, there was inadequate or insufficient evidence to determine an association between renal cell carcinoma and Agent Orange exposure.  Therefore, it was the examiner's opinion that the Veteran's renal cell carcinoma was not related to his Agent Orange exposure. 

A June 2008 VA treatment record noted that the Veteran had prostate cancer metastatic to the brain.  Another June 2008 record noted renal cancer metastatic to the brain.  He had continuous seizure activity that started on June 8, 2008 and died on June [redacted], 2008 due to complications with his cancer (i.e., grand mal seizures).  

After a review of the medical record as a whole, the Board finds the evidence to be in relative equipoise in showing that the service-connected prostate cancer as likely as not played a significant contributory role in producing or accelerating the death of the Veteran in this case.

In other words, to the extent that the Veteran was suffering from a metastatic cancer, the service-connected untreated prostate cancer is found to have been more than quiescent or static in nature and, as 100 percent disabling, to have reasonably had more than an insignificant role in hastening his demise.

As the appellant is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e. where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


